t c summary opinion united_states tax_court scott williams smith and virginia may smith petitioners v commissioner of internal revenue respondent docket no 4616-08s filed date scott williams smith and virginia may smith pro sese a gary begun for respondent chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion petitioners filed the petition in this case pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at that time pursuant to 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- continued sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as prece- dent for any other case background many of the facts are deemed established pursuant to rule c the record establishes and or the parties do not dispute other facts petitioners resided in michigan at the time they filed the petition in this case during the year at issue petitioner virginia may smith ms smith worked for the organizations listed below and received the compensation indicated name of organization avci medical center p c michigan neurosurgical specialists p c compensation received dollar_figure big_number 1in paragraph of respondent’s request for admissions respondent identified the organization for which ms smith worked and from which she received dollar_figure during as michigan neurological specialists p c in paragraph of that request for admissions respondent identified that organization as michigan neurosurgical specialists p c other portions of the record for purposes of respondent’s motion also identified that organization as michigan neurosurgical specialists p c we find that the organization for which ms smith worked and from which she received dollar_figure during is michigan neurosurgical specialists p c continued ences are to the tax_court rules_of_practice and procedure avci medical center p c avci medical center and michigan neurosurgical specialists p c michigan neurosurgical special- ists each reported the amount of compensation that each paid to ms smith and that she received during in form_w-2 wage and tax statement form_w-2 during ms smith also received a distribution of dollar_figure from metropolitan life_insurance co metropolitan life metropolitan life reported that distribution in form_1099 during ms smith also received compensation of dollar_figure from the michigan department of labor and economic growth unem- ployment insurance agency michigan unemployment insurance agency the michigan unemployment insurance agency reported that compensation in form 1099-g certain government payments during petitioner scott williams smith mr smith worked for the organizations listed below and received the compensation indicated name of organization unilock michigan inc quality carriers inc tnl enterprises llc compensation received dollar_figure big_number big_number unilock michigan inc unilock quality carriers inc quality carriers and tnl enterprises llc tnl each reported the 2the record does not disclose the type of form_1099 the payor used compensation that each paid to mr smith and that he received during in form_w-2 during mr smith also received compensation of dollar_figure from djjs leasing inc djjs leasing djjs leasing reported that compensation in form_1099 petitioners submitted to respondent form_1040 u s individ- ual income_tax return for their taxable_year return that they signed on date the following appeared above their respective signatures american citizens in the return petitioners entered zero on each line on page relating to income and to adjusted_gross_income except line on which they reported unemployment_compensation of dollar_figure line on which they reported total income of dollar_figure and line on which they reported adjusted_gross_income of the same amount in the return petitioners entered zero on each line on page except line on which petitioners claimed dollar_figure of itemized_deductions line on which they claimed dollar_figure of exemptions line on which they claimed federal_income_tax withheld from forms w-2 and of dollar_figure line on which they claimed excess social_security and tier rrta tax withheld of dollar_figure line on which they claimed total payments of dollar_figure line on which they claimed amount 3see supra note overpaid of dollar_figure and line 73a on which they claimed a refund due of dollar_figure petitioners included with the return form_4852 substi- tute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc form that pertained to each of the five organizations from which ms smith or mr smith received compensation during that the organiza- tion reported in form_w-2 according to form_4852 the purpose of that form is to serve as a substitute for forms w-2 w-2c and 1099-r and is completed by taxpayers or their representatives when a their employer or payer did not give them a form w- or form 1099-r and b when an employer or payer has issued an incorrect form_w-2 or form 1099-r if you received an incorrect form_w-2 or form 1099-r you should always attempt to have your employer or payer issue a corrected form before filing form_4852 on date ms smith signed two of the five forms included with the return the following appeared next to her signature american citizen on date mr smith signed three of the five forms included with the joint_return the following appeared next to his signature american citizen one of the two forms that ms smith signed pertained to avci medical center and one pertained to michigan neurosurgical specialists one of the three forms that mr smith signed pertained to unilock one pertained to quality carriers and one pertained to tnl in each of those respective forms ms smith or mr smith as the case may be indicated for the tax_year ending date i have been unable to obtain or have received an incorrect form_w-2 i have notified the irs of this fact the amounts shown on line are my best estimates for all wages or payments made to me and tax withheld by my employer or payer named on line ms smith completed part of form_4852 that she signed and that pertained to avci medical center as follows a form_w-2 enter wages tips other compensation and taxes withheld a wages tips and other compensation dollar_figure b social_security wages dollar_figure c medicare wages and tips dollar_figure d advance eic payment dollar_figure e social_security tips dollar_figure f federal_income_tax withheld dollar_figure g state_income_tax withheld dollar_figure name of state michigan h local income_tax withheld dollar_figure name of locality michigan i social_security_tax withheld dollar_figure j medicare_tax withheld dollar_figure b form 1099-r enter distributions from pensions annuities retirement profit-sharing_plans iras insurance contracts etc gross distribution dollar_figure 2a taxable_amount dollar_figure 2b taxable_amount not determined total_distribution capital_gain included in 2a dollar_figure federal_income_tax withheld dollar_figure state_income_tax withheld dollar_figure local income_tax withheld dollar_figure employee contributions dollar_figure distribution codes dollar_figure ms smith completed part of form_4852 that she signed and that pertained to michigan neurosurgical specialists as follows a form_w-2 enter wages tips other compensation and taxes withheld a wages tips and other compensation dollar_figure b social_security wages dollar_figure c medicare wages and tips dollar_figure d advance eic payment dollar_figure e social_security tips dollar_figure f federal_income_tax withheld dollar_figure g state_income_tax withheld dollar_figure name of state michigan h local income_tax withheld dollar_figure name of locality michigan i social_security_tax withheld dollar_figure j medicare_tax withheld dollar_figure b form 1099-r enter distributions from pensions annuities retirement profit-sharing_plans iras insurance contracts etc gross distribution dollar_figure 2a taxable_amount dollar_figure 2b taxable_amount not determined total_distribution capital_gain included in 2a dollar_figure federal_income_tax withheld dollar_figure state_income_tax withheld dollar_figure local income_tax withheld dollar_figure employee contributions dollar_figure distribution codes dollar_figure mr smith completed part of form_4852 that he signed and that pertained to unilock as follows a form_w-2 enter wages tips other compensation and taxes withheld a wages tips and other compensation dollar_figure b social_security wages dollar_figure c medicare wages and tips dollar_figure d advance eic payment dollar_figure e social_security tips dollar_figure f federal_income_tax withheld dollar_figure g state_income_tax withheld dollar_figure name of state michigan h local income_tax withheld dollar_figure name of locality michigan i social_security_tax withheld dollar_figure j medicare_tax withheld dollar_figure b form 1099-r enter distributions from pensions annuities retirement profit-sharing_plans iras insurance contracts etc gross distribution dollar_figure 2a taxable_amount dollar_figure 2b taxable_amount not determined total_distribution capital_gain included in 2a dollar_figure federal_income_tax withheld dollar_figure state_income_tax withheld dollar_figure local income_tax withheld dollar_figure employee contributions dollar_figure distribution codes dollar_figure mr smith completed part of form_4852 that he signed and that pertained to quality carriers as follows a form_w-2 enter wages tips other compensation and taxes withheld a wages tips and other compensation dollar_figure b social_security wages dollar_figure c medicare wages and tips dollar_figure d advance eic payment dollar_figure e social_security tips dollar_figure f federal_income_tax withheld dollar_figure g state_income_tax withheld dollar_figure name of state michigan h local income_tax withheld dollar_figure name of locality michigan i social_security_tax withheld dollar_figure j medicare_tax withheld dollar_figure b form 1099-r enter distributions from pensions annuities retirement profit-sharing_plans iras insurance contracts etc gross distribution dollar_figure 2a taxable_amount dollar_figure 2b taxable_amount not determined total_distribution capital_gain included in 2a dollar_figure federal_income_tax withheld dollar_figure state_income_tax withheld dollar_figure local income_tax withheld dollar_figure employee contributions dollar_figure distribution codes dollar_figure mr smith completed part of form_4852 that he signed and that pertained to tnl as follows a form_w-2 enter wages tips other compensation and taxes withheld a wages tips and other compensation dollar_figure b social_security wages dollar_figure c medicare wages and tips dollar_figure d advance eic payment dollar_figure e social_security tips dollar_figure f federal_income_tax withheld dollar_figure g state_income_tax withheld dollar_figure name of state michigan h local income_tax withheld dollar_figure name of locality michigan i social_security_tax withheld dollar_figure j medicare_tax withheld dollar_figure b form 1099-r enter distributions from pensions annuities retirement profit-sharing_plans iras insurance contracts etc gross distribution dollar_figure 2a taxable_amount dollar_figure 2b taxable_amount not determined total_distribution capital_gain included in 2a dollar_figure federal_income_tax withheld dollar_figure state_income_tax withheld dollar_figure local income_tax withheld dollar_figure employee contributions dollar_figure distribution codes dollar_figure in each of the respective forms that ms smith signed and that pertained to avci medical center and michigan neurosurgical specialists and in each of the respective forms that mr smith signed and that pertained to unilock quality carriers and tnl ms smith or mr smith as the case may be gave the following answer to a question asking each of them to explain your efforts to obtain form_w-2 form 1099-r or form w- 2c corrected wage and tax statement requested but the company refuses to issue forms correctly listing payments as ‘wages as defined in a and a for fear of irs retalia- tion the amounts listed as withheld on the w-2 if submitted are correct however reproduced literally respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year notice in that notice respondent determined that petitioners had taxable wages of dollar_figure nonemployee compensation of dollar_figure and taxable retire- ment income of dollar_figure and that they were entitled to a self- employment_tax deduction of dollar_figure in the notice respondent also determined that petitioners are liable for an addition under sec_6651 to and an accuracy-related_penalty under sec_6662 on petitioners’ tax for their taxable_year of dollar_figure and dollar_figure respectively in an attachment to the petition petitioners gave the following explanation as to why they disagreed with the determi- nations in the notice was mailed on date included with this return was form_4852 for avci medical cen- ter unilock michigan inc tnl enterprises llc quality carriers inc and michigan neurosurgical specialists scott and virginia work in the private-sector and we have not been paid with federally connected money for federally connected services performed nor do we have anything to do with the performance of the func- tions of a public_office since there is no requirement to report private- sector payments for private work the form_4852 is used to correct the amounts listed on the w-2 forms as a substitute for form_w-2 wage and tax statement or form 1099-r distributions from pension annuities retirement or profit sharing plan ira insurance_contract etc explanation section of form cp does not match what was reported unless the form_4852 was taken into consideration as mentioned above we have under the penalty of perjury declared that our corrected form is true and correct to the best of our knowledge this is our sworn testimony it could be construed that you are tempting us to change this testimony or other wise tamper with our evidence a letter was written after our initial submission of our this was afer speaking with mr evans badge on date mr evan’s informed me that a computer error occurred on line of our submitted form a letter was submitted allowing days via certified mail w return receipt requested asking for written clarification this clarification was requesting written authorities with specific irc section s autho- rizing the alteration of submitted forms as of this writing this still has not been received on date we were asked by the irs to allow days for response signature stamped by dorothy m baylis operations manager i do not have wages as defined in internal_revenue_code sections n a and a reproduced literally in another attachment to the petition petitioners alleged the following as the facts upon which they were relying in support of their disagreement with the determinations in the notice 4at a hearing held on date respondent orally moved that the court strike paragraph sec_3 through through and of the facts that petitioners alleged in an attachment to the petition in support of their disagreement with the determinations continued notice_of_deficiency issued before the required assessment was made as required per sec_601_103 irs error as proper jurisdiction was properly challenged each step of the administrative process but was ignored and unanswered irs error in the presumption that social_security_taxes withheld by private company name was authorized by proper name signing a w-4 voluntary withholding agreement when the fact is no w-4 was every signed by proper name and any withholding made have been unlawful extortion irs error as w-4 information from private company name used to create the notice_of_deficiency is unveri- fied hearsay and irs agents under rules of evidence rule lack of personal knowledge have no personal knowledge in this matter irs error in relying on inaccurately reported w-2 statement from private company name that mistakenly reported all caps name and estate and or gift taxable_income irs agent failed to do the required verifica- tion of information_return processing irp documents after being notified the reported w-2 was inaccurate per irm dollar_figure non-filer case pro- cessing circumstances suggest that the information report is not reliable or accurate do not include the income item in the non-filers income reproduced literally on date the court issued an order date order in which the court ordered petitioners to file a written response to respondent’s motion which was to be received continued in the notice on the same date the court issued an order granting respondent’s oral motion to strike and deeming stricken all paragraphs of that attachment to the petition except para- graph sec_1 and by the court on or before date petitioners did not file a response to respondent’s motion in the date order the court indicated that in considering respondent’s motion the court reviewed inter alia the petition and the attachments to the petition the court found in the date order that those attachments contain statements contentions and or arguments that are frivolous and or groundless in the date order the court reminded petitioners about sec_6673 and admon- ished them that if they continued to advance frivolous and or groundless statements contentions and or arguments the court would impose a penalty not in excess of dollar_figure on them under sec_6673 discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regarding the questions raised in respondent’s motion we find petitioners’ position in this case to be frivolous and groundless the record establishes that during each petitioner received certain income that petitioners did not report in the return we sustain respondent’s deficiency determination in the notice we turn now to the addition_to_tax under sec_6651 that respondent determined in the notice in the petition petitioners alleged that they mailed the return to respon- dent on date except for unemployment_compensation of dollar_figure petitioners reported zero income in that return we hold that under no circumstances can the return be rationally construed as a return 738_f2d_157 6th cir see 82_tc_766 affd 793_f2d_139 6th cir we conclude that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the addition to 5the only item_of_income reported in the return was dollar_figure of unemployment_compensation that ms smith received 6the united_states court_of_appeals for the sixth circuit the court to which an appeal in this case would normally lie observed in 738_f2d_157 6th cir we particularly agree with the seventh circuit’s obser- vation in 627_f2d_830 7th cir that i t is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code in our self-reporting tax system the government should not be forced to accept as a return a document which plainly is not intended to give the required information tax under sec_6651 that respondent determined in the notice we sustain that determination we turn finally to the accuracy-related_penalty under sec_6662 that respondent determined in the notice we have found petitioners’ position in this case to be frivolous and groundless and we have sustained the deficiency determina- tion in the notice we conclude that respondent has satis- fied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 that respondent determined in the notice we sustain that determination although respondent does not ask the court to impose a penalty on petitioners under sec_6673 the court considers sua sponte whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless we believe that petitioners instituted and maintained the instant proceeding primarily for delay we have found petition- ers’ position to be frivolous and groundless nonetheless we shall not impose a penalty under sec_6673 on petition- ers we caution them that they may be subject_to such a penalty if in the future they institute or maintain a proceeding in this court primarily for delay and or their position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of petitioners’ statements conten- tions and arguments that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered 7petitioners made no filings in this case after the court issued its date order in which the court reminded them about sec_6673 and admonished them that the court would impose a penalty on them under that section if they contin- ued to advance frivolous and or groundless statements conten- tions and or arguments
